Case 1:15-cv-09319-PAE Document 354 Filed 03/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

______________________________ X
IN RE: '

. 16-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION : 16-MC-2704 (PAE)
T his Documem‘ Relates to All Actions : ORDER NO. 60
____ __________ X

 

ORDER RESOLVING DISCOVERY DISPUTE
PAUL A. ENGELMAYER, District Judge:

This Order follows up on yesterday’s Opinion and Order, Dkt. 731 in 16-MD-2704, in
two non-substantive respects:

l. The Court today Will an issue an Amended Opinion and Order to correct an
inadvertent error that has been drawn to its attention on page 45 of the decision. On line 18 of
that page, the clause “the PFAC’s 2013-2016 claims” Will be corrected to read “the PFAC’s
2008-2012 claims.”

2. Yesterday’s Opinion and Order neglected to set a deadline for the filing of a
Fourth Amended Cornplaint (“FAC”) consistent With the Court’s rulings See Dl<t. 731 at 65.

The Court sets Wednesday, March 20, 2019 as the deadline for filing such a FAC.

SO ORDERED. /OM Al EAW

Paul“A. Engelrnayer
United States District Judge

 

Dated: March 14, 2019
New York, New York

